1                                                                                   JS-6
2

3

4

5

6                                      UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8

9    JAMES ESTAKHRIAN,                            )   Case No. CV 11-3480 FMO (CWx)
                                                  )
10                        Plaintiff,              )
                                                  )
11                   v.                           )   JUDGMENT
                                                  )
12   MARK OBENSTINE, et al.,                      )
                                                  )
13                        Defendants.             )
                                                  )
14

15          Pursuant to the Court’s Findings of Fact and Conclusions of Law, filed contemporaneously

16   with the filing of this Judgment, IT IS ADJUDGED THAT:

17          1. Judgment shall be entered in favor of plaintiffs on their claims for (1) breach of fiduciary

18   duty; (2) violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200,

19   et seq.; and (5) violation of the California Consumers Legal Remedies Act, Cal. Civil Code §§

20   1750, et seq.

21          2. Defendant Mark Obenstine shall disgorge and pay as restitution to the class members

22   the amount of twelve (12) million dollars he received as attorney’s fees in the Watt litigation.

23          3. Subject to any allocation for attorney’s fees and costs to be determined at a later date,

24   each class member’s share of the net monetary award shall be computed based on the pro rata

25   recovery each class member received from the Watt settlement.

26   Dated this 26th day of March, 2019.

27                                                                           /s/
                                                                    Fernando M. Olguin
28                                                               United States District Judge
